           Case 1:21-cv-00309-ELH Document 28 Filed 08/11/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN (BALTIMORE) DISTRICT OF MARYLAND

DAVID J. BOSHEA                             *
                                            *
       Plaintiff,                           *
                                            *      Case No. 1:21-CV-00309-ELH
v.                                          *
                                            *
COMPASS MARKETING, INC.                     *
                                            *
       Defendant.                           *
                                            *
*      *       *      *      *      *       *      *       *        *    *       *      *

                           NOTICE OF CHANGE OF ADDRESS

       PLEASE TAKE NOTICE that effective August 11, 2021, Gregory Jordan, Mark Zito, and
the law firm of Jordan & Zito LLC, who serves as one of the attorneys for David J. Boshea in the
above-referenced lawsuit, have relocated his offices to the following address:

                             Jordan & Zito LLC
                             450 N. LaSalle Drive, Suite 1100
                             Chicago Illinois 60654

        All pleadings, notices, and communications directed to Gregory Jordan should be directed
to the above address.

                                            DAVID J. BOSHEA

                                    By:     /s/ Gregory J. Jordan
                                            One of His Attorneys

Gregory J. Jordan
Jordan & Zito LLC
450 N. LaSalle Drive, Suite 1100
Chicago Illinois 60654
Telephone: 312-854-7181
gjordan@jz-llc.com
mzito@jz-llc.com
COUNSEL FOR DAVID J. BOSHEA
         Case 1:21-cv-00309-ELH Document 28 Filed 08/11/21 Page 2 of 2



                NOTICE OF FILING AND CERTIFICATE OF SERVICE

       I, Gregory J. Jordan, an attorney, certify that I caused a copy of the Notice of Change of
Address to be filed with the Clerk of the United States District Court for Maryland on August 11,
2021, and served a copy of the same on those parties who have appeared in the above-captioned
lawsuit on August 11, 2021, via Electronic Mail to

Stephen Stern
Kagan Stern Marinello & Beard, LLC
238 West Street
Annapolis, Maryland 21401
stern@kaganstern.com

       /s/ Gregory J. Jordan
       Gregory J. Jordan




                                               2
